

Exhibit 10.21


Summary of Fluor Corporation Non-Management Director Compensation


Cash Compensation


Annual Retainer:
$
125,000


Annual Committee Chair Retainer:
 
   Audit Committee Chair:
$
20,000


   Commercial Strategies and Operational Risk Committee Chair:
$
15,000


   Governance Committee Chair:
$
15,000


Organization and Compensation Committee Chair:
$
15,000


Lead Independent Director Retainer:
$
35,000


Non-Committee Chair Member of the Executive Committee:
$
10,000





Retainers are paid quarterly in cash and can be deferred at the director’s
election under the Fluor Corporation 409A Director Deferred Compensation Program
(the “Deferred Compensation Program”). Effective January 1, 2013, directors no
longer receive a 25% premium on the deferred amount deemed invested in company
stock via the Deferred Compensation Program.


Equity Compensation


Each non-management director receives an annual grant of restricted stock units
with a total market value of $155,000. The grant is made on the date of the
annual meeting of shareholders. Non-management directors joining the Board after
the date of the annual meeting receive a pro rata award on the date of their
appointment to the Board. The restricted stock units vest immediately upon
grant, but are subject to a three-year post-vest holding period. Directors can
defer such units at their election under the Deferred Compensation Program.


Other Information


Fluor Corporation reimburses non-management directors for their travel and
related expenses in connection with attending Board meetings and Board-related
activities. Directors also receive life insurance ($75,000 in coverage) and
business travel accident insurance ($250,000 in coverage). Directors’ charitable
contributions that meet the guidelines of the Company’s employee charitable
matching gift program are eligible for matching funds from the Company in an
amount up to $5,000 per year.




